[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE
Because count two of the complaint fails to allege sufficient facts to support a claim of recklessness, defendant's motion to strike is granted. Plaintiff has merely recharacterized her allegations of negligence (count one) as recklessness in count two. Further, her allegation that ! defendant's violation of Conn. Gen. Stat. 14-240 (a) was deliberate and with reckless disregard is merely a legal conclusion. For the count to stand, plaintiff must allege facts which establish a legal claim. The second court fails to so I claim.
Therefore, count two is stricken
CIOFFI, J. CT Page 4179